Case 1:19-cv-21724-BB Document 84-1 Entered on FLSD Docket 04/27/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                            CASE NO.: 19-cv-21724-BLOOM/McAiley

  HAVANA DOCKS CORPORATION,

         Plaintiff,

  v.

  CARNIVAL CORPORATION d/b/a/ CARNIVAL
  CRUISE LINE, a foreign corporation,

         Defendant.
                                                       /


                [PROPOSED] ORDER CERTIFYING PERMISSION TO FILE
                            INTERLOCUTORY APPEAL


         THIS CAUSE is before the Court on Defendant Carnival Corporation’s Motion for

  Certification of Interlocutory Appeal, ECF No. [84] (“Motion”). The Court has reviewed the

  Motion, the record in this case, and is otherwise fully advised. For the reasons that follow, the

  Motion is granted.

         The certified question involves a controlling question of law as to which there are

  substantial grounds for difference of opinion, and an immediate appeal from the April 20, 2020

  Omnibus Order ECF No. [79] may materially advance the ultimate termination of the litigation.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion ECF No. [84] is GRANTED;

             2. The April 20, 2020 Omnibus Order ECF No. [79] is hereby CERTIFIED for

                 interlocutory appeal pursuant to 28 U.S.C. § 1292(b). The certified issue is:

                 whether “Title III’s plain language creates liability for trafficking in the broadly
Case 1:19-cv-21724-BB Document 84-1 Entered on FLSD Docket 04/27/2020 Page 2 of 2




               defined ‘confiscated property’—i.e., in any property that was nationalized,

               expropriated, or otherwise seized by the Cuban Government . . . without the

               property having been returned or adequate and effective compensation [paid]—not

               in a particular interest in confiscated property,” and “regardless of … when the

               trafficking took place.”

  DONE AND ORDERED in Chambers at Miami, Florida, on ___________, 2020.




                                                   __________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE


  Copies to:

  Counsel of Record




                                               2
